      Case 6:21-cv-00003 Document 31-1 Filed on 01/28/21 in TXSD Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           VICTORIA DIVISION


 STATE OF TEXAS,

               Plaintiff,

 v.                                                    Civ. Action No. 6:20-cv-00003

 UNITED STATES OF AMERICA, et al.,

               Defendants.


      ORDER FOR SUBMISSION OF THE ADMINISTRATIVE RECORD,
      DISCOVERY, EXTENDING TEMPORARY RESTRAINING ORDER,
       AND SETTING A BRIEFING SCHEDULE FOR A MOTION FOR
                    PRELIMINARY INJUNCTION

        The Court’s January 26 Order granting Texas a temporary restraining order

(“TRO”) directed the parties to propose a briefing and discovery schedule for its

consideration of a future motion for preliminary injunction (“PI Motion”). ECF 16 at

17–18. In response, the parties submitted separate proposed briefing and discovery

schedules. After carefully considering the submissions by the parties, the applicable

law, and all matters properly before it, the Court finds that Texas is entitled to the

administrative record (if any) and limited, relevant discovery; extends the TRO by 14

days; and sets forth a schedule for the submission of the administrative record and

discovery and for the briefing of a PI Motion.

        The Court ORDERS that Federal Defendants submit the following documents

necessary to address the legal issues in this case to the Court and to Texas:
    Case 6:21-cv-00003 Document 31-1 Filed on 01/28/21 in TXSD Page 2 of 3




      (1) the relevant administrative record (if any), including anything the Federal
          Defendants claim is relevant to their decision set forth in the January 20
          Memorandum;

      (2) the nationwide and Texas-specific statistical information requested by the
          Court, including

          •   the number of people in custody for immigration violations;

          •   the number currently subject to final deportation orders;

          •   the number released from custody from January 20 to the present;

          •   the number released from custody who do not return for their hearing
              (limited to the 2 years prior to the January 20 Memorandum);

          •   the percentage of those subject to a final removal order who are actually
              removed (limited to the 2 years prior to the January 20 Memorandum);
              and

      (3) emails within the Department of Homeland Security (“DHS”) relating to
          policy implementation of the January 20 Memorandum, limited to
          communications from January 20 onward.

      The Court also hereby exercises its authority under Fed. R. Civ. P. 65(b)(2) to

extend the TRO by an additional 14 days to preserve the status quo and avoid

irreparable harm while allowing for thorough briefing on the complex issues in this

case in the context of a PI Motion, and to allow Federal Defendants adequate time to

submit the administrative record and other information discussed above.

Accordingly, the Court ORDERS that the temporary restraining order is, for good

cause, EXTENDED by 14 days, and Federal Defendants are hereby ENJOINED

from implementing, or giving any effect to, DHS’s January 20 Memorandum, ECF 1-

2 at Ex. B, until February 23, 2021. Further, Texas’s need to give security is

WAIVED. Fed. R. Civ. P. 65(c).
Case 6:21-cv-00003 Document 31-1 Filed on 01/28/21 in TXSD Page 3 of 3




  The Court further ORDERS the following schedule:

        February 4, 2021:   Defendants produce and file the administrative
                            record (Category 1, listed above)
        February 8, 2021: Texas’s motion for preliminary injunction due


        February 12, 2021: Defendants’ submission of discovery to Texas
                           (Categories 2 and 3, listed above)
        February 15, 2021: Defendants’ response in opposition due


        February 19, 2021: Texas’s reply in support due


        February 23, 2021: Extended TRO expires; Court rules on PI Motion


  It is SO ORDERED.

  SIGNED this January 28, 2021 at __:__PM (CST).



                                     ____________________________________
                                                DREW B. TIPTON
                                    UNITED STATES DISTRICT JUDGE
